Citation Nr: 0107545	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
postoperative vagotomy, with pyloroplasty and hiatal 
hernia, currently rated as 40 percent disabling.

2. Entitlement to a compensable evaluation for postoperative 
repair of attached retina, right eye.

3. Entitlement to a compensable evaluation for postoperative 
hemorrhoidectomy.

4. Entitlement to an increased evaluation for postoperative 
thyroidectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active service from December 1946 to 
September 1947, from February 1950 to February 1954, and from 
March 1954 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs.  

The Board also directs the RO's attention to the fact that in 
a June 2000 rating decision the RO denied the veteran's claim 
for service connection for hearing loss secondary to the 
service-connected bronchitis/sinusitis disability on the 
basis that the veteran had not submitted a well grounded 
claim.  In light of the recent elimination of the requirement 
to submit a well grounded claim, the veteran has a right to 
request readjudication of this claim.  Thus, this matter is 
referred to the RO for appropriate action.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also VBA Fast Letter 00-87 (November 17, 
2000).


REMAND

The veteran contends that higher evaluations than those 
currently assigned are warranted for the appealed service-
connected disabilities.  In support of his contentions, he 
has submitted recent private medical records showing 
hospitalization in May 2000 for treatment of chronic 
cholecystitis.  It is noted that the most recent VA medical 
records are dated in 1999; furthermore, the veteran has not 
had a VA examination for compensation purposes for the 
appealed disabilities since December 1998 (right eye) and 
January 1999 (hiatal hernia/esophagus).

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, to include the 
increased rating claims at issue in the appealed case before 
the Court, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority (the Board and 
RO).  See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. 
Feb. 22, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated that 
even assuming that it could divine in the first instance on 
the particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  

The Board must therefore remand the appellant's claims 
because none has been developed at the RO-level under the 
VCAA provisions.  Id.; See also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).; see also VAOPGCPREC 3-2001, 
dated January 21, 2001 (addresses readjudication of finally 
denied claims under the VCAA).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected postoperative vagotomy, with 
pyloroplasty and hiatal hernia; right eye 
disability; postoperative 
hemorrhoidectomy; and postoperative 
thyroidectomy since December 1998.  After 
securing the necessary release, the RO 
should obtain these records which have 
not yet been associated with the claims 
folder.  All records obtained should be 
added to the claims folder.  

2.  The veteran should be scheduled for 
VA examination(s) by the appropriate 
specialist(s) to determine the nature and 
severity of the service-connected 
disabilities on appeal.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner(s) should 
provide a complete written rationale for 
all opinions given.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then readjudicate the 
claims for an increased rating for the 
service-connected cervical spine 
disability and a total rating based on 
individual unemployability.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





